DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 an erasing unit, the erasing unit that performs erasing of information written on a reversible recording medium, the reversible recording medium including recording layers and heat-insulating layers alternately stacked, the recording layers each including a reversible heat-sensitive color developing composition and a photothermal conversion agent, developing colors of the respective reversible heat-sensitive color developing compositions differing among the recording layers, absorption wavelengths of the respective photothermal conversion agents differing among the recording layers, the erasing unit comprising: a light source section including one or a plurality of laser devices; a controller that controls the light source section to cause the light source section to apply, to the reversible recording medium, a smaller number of laser light beams having emission wavelengths than a number of the recording layers included in the reversible recording medium; and a receiving section that receives an input of a first identifier that identifies a type of the reversible recording medium, wherein the controller controls the light source section to cause the light source section to apply, to the reversible recording medium, a smaller number of laser light beams having emission wavelengths than a number of the recording layers included in the reversible recording medium corresponding to the first identifier received by the receiving section.

3.	The Applicant also disclosed in independent claim 8 an erasing method, the erasing method for a reversible recording medium including recording layers and heat-insulating layers 

4.	The Applicant also disclosed similar subject matter inventions as in independent claim 8 in independent claims 10, 11 and 12.

5.	U.S. Patent application publication number 2005/0225891 to Tsuboi et al. disclosed a similar invention (see the Office Correspondence emailed on 06/04/2021). Unlike in the instant application, Tsuboi et al. are silent about “a receiving section that receives an input of a first identifier that identifies a type of the reversible recording medium, wherein the controller controls the light source section to cause the light source section to apply, to the reversible recording medium, a smaller number of laser light beams having emission wavelengths than a number of the recording layers included in the reversible recording medium corresponding to the first 

6.	U.S. Patent number 5,161,233 to Matsuo et al. also disclosed a similar invention (see the Office Correspondence emailed on 06/04/2021). Unlike in the instant application, Matsuo et al. are silent about “a receiving section that receives an input of a first identifier that identifies a type of the reversible recording medium, wherein the controller controls the light source section to cause the light source section to apply, to the reversible recording medium, a smaller number of laser light beams having emission wavelengths than a number of the recording layers included in the reversible recording medium corresponding to the first identifier received by the receiving section”. Matsuo et al. are also silent about “wherein the reversible recording medium is provided with, as a plurality of the recording layers, a first recording layer of which an absorption wavelength is a wavelength ʎa1, a second recording layer of which an absorption wavelength is a wavelength ʎa2 (ʎa2 < ʎa1), and a third recording layer of which an absorption wavelength is a wavelength ʎa3 (ʎa3 < ʎa2), and the erasing method comprises using a first laser light beam of which an emission wavelength is ʎb1 (ʎa2 < ʎb1 < ʎa1) and a second laser light beam of which an emission wavelength is ʎb2 (ʎa3 < ʎb2 < ʎa2) for application of the laser light beams to the reversible recording medium”, and about similar limitations in independent claims 10, 11 and 12.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim languages as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853